Citation Nr: 1116775	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  06-30 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION


The Veteran served on active duty from November 1965 to September 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  This rating decision granted the Veteran service connection and a 30 percent initial rating for PTSD.  

In a December 2009 decision, the Board granted the Veteran an increased initial rating of 70 percent for his PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In October 2010, the Court issued an order which granted an October 2010 joint motion of the parties for partial remand of the Board's December 2009 decision.  The joint motion vacated and remanded the Board's December 2009 decision to the extent it denied the Veteran entitlement to a rating in excess of 70 percent for PTSD.  The joint motion did not disturb any of the other claims adjudicated by the December 2009 Board decision.  A copy of the motion and the Court's Order have been incorporated into the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The October 2010 joint motion states that the Board provided inadequate reasons and bases for denying a 100 percent rating for PTSD.  The Veteran's most recent VA PTSD examination for rating purposes was performed in March 2008.  Letters received from the Veteran's psychiatrist and counselor in July 2008 and the Veteran's testimony at a September 2009 hearing indicate that the Veteran feels that his PTSD has increased in severity since the March 2008 VA examination.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  Accordingly, the Veteran must be provided a new VA examination to determine the current severity of his PTSD.

In a recent decision of the United States Court of Appeals for Veterans Claims (Court), Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court found that a claim for a total disability rating based upon unemployability (TDIU) was part of the determination of an underlying increased rating claim and cited to Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) for the notion that a TDIU claim is raised once a Veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability.  See 38 C.F.R. § 3.155(a).  The Board further notes that the October 2010 joint motion states that the Board should remand the claim of TDIU to the RO for adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated from March 2008 to the present.  This should include copies of the Veteran's PTSD therapy records at the East Los Angeles VA Clinic.

2.  The Veteran should be accorded a VA psychiatric examination to ascertain the current level of disability of his service-connected PTSD.  The entire claims folder and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  A multi-axial diagnosis, with a Global Assessment of Functioning (GAF) score must be assigned.  The examiner must explain the GAF score and provide an opinion as to whether PTSD precludes the Veteran from securing and following a substantially gainful occupation.  In providing such opinion the examiner should review the letters from the Veteran's treating psychiatrist and counselor and comment on their findings.  The report of examination should include a complete rationale for all opinions expressed.

3.  Afford the Veteran a general medical examination.  The entire claims folder and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should provide an opinion as to whether the Veteran's service-connected disabilities preclude him from following a substantially gainful occupation.

4.  Then, after the completion of any additional development deemed necessary, the Veteran's claim for a higher initial rating for PTSD and his claim of entitlement to TDIU should be adjudicated.  If the determination of these claims remains less than fully favorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.  Then afford the Veteran and his representative the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



